DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salmon et al., US Pg. Pub. No. (2018/0229698) referred to hereinafter as Salmon.
As per claim 1, Salmon teaches a brake system for controlling the brake performance of a vehicle, the brake system comprising at least a brake, a control unit connected to one or more external condition sensors (see at least abstract, summary,), one or more brake performance sensors, the brake and a driver assistance unit (see at least abstract, summary, Para 20, 21, fig. 3), wherein the external condition sensors are configured to obtain parameters regarding conditions surrounding the vehicle, the brake performance sensors are configured to obtain parameters regarding conditions of the brake (see at least abstract, summary, Para 20, 21, 34, 37, 38, , fig. 3), the driver assistance unit is configured to monitor the surroundings of the vehicle and estimate a probability value of that the brakes should be applied to avoid a collision (see at least abstract, summary, Para 20, 21, fig. 3), the control unit is configured to receive the obtained parameters from the external condition sensors and the estimated probability value from the driver assistance unit and determine, based on said parameters and said probability value, a surrounding threat level of the vehicle (see at least abstract, summary, Para 20, 21, 34, 37, 38, 42, 43, 45, 49, fig. 3), receive the obtained parameters from the brake performance sensors and determine, based on said parameters, a brake performance level, and heat the at least one brake if the brake performance level is below a first level and the surrounding threat level is above a second level (see at least abstract, summary, Para 20, 21, 34, 37, 38, 42, 43, 45, 49, fig. 3).

As per claim 2, Salmon teaches a brake system according to claim 1, wherein the control unit is configured to heat the at least one brake by regulating the brake to brake (see at least abstract, summary, Para 20, 21, 34, 37, 38, 42, 43, 45, 49, fig. 3).

As per claim 3, Salmon teaches a brake system according to claim 1, wherein the estimated probability value is at least based on a hypothetically calculated time to collision if the at least one brake is not applied (see at least abstract, summary, Para 20, 21, 34, 37, 38, 42, 43, 45, 49, fig. 3).

As per claim 4, Salmon teaches a brake system according to claim 1, wherein the control unit is configured to determine the surrounding threat level to be above the second level only if the probability value is higher than a third value, such that the at least one brake is only heated if the probability of that it should be used is above the third level (see at least abstract, summary, Para 20, 21, 34, 37, 38, 42, 43, 45, 49, fig. 3).

As per claim 5, Salmon teaches a brake system according to claim 1, wherein the brake performance sensor is configured to obtain parameters regarding one or more of a temperature of the at least one brake, the time from a previous braking of the brake and the energy of the previous braking of the brake (see at least abstract, summary, Para 20, 21, 34, 37, 38, 42, 43, 45, 49, fig. 3).

As per claim 6, Salmon teaches a brake system according to claim 1, wherein the external condition sensor is configured to obtain parameters regarding one or more of the outside temperature, type of precipitation, amount of precipitation falling, intensity of precipitation, amount of precipitation on the road and a cooling effect of a rim of the vehicle (see at least abstract, summary, Para 20, 21, 34, 37, 38, 42, 43, 45, 49, fig. 3).

As per claim 7, Salmon teaches a brake system according to claim 1, wherein the external condition sensor is one or more of a light detection and ranging sensor (LIDAR sensor) configured to detect an amount of snow and rain on a road, a camera configured to detect an amount of snow and rain on the road (see at least abstract, summary, Para 20, 21, 34, 37, 38, 42, 43, 45, 49, fig. 3), a accelerometer configured to detect water puddles on the road, a wiper configured to detect an amount of snow and/or rain on a window of the vehicle and a temperature sensor configured to detect a ambient temperature of the vehicle (see at least abstract, summary, Para 20, 21, 34, 37, 38, 42, 43, 45, 49, fig. 3).

As per claim 8, Salmon teaches a brake system according to claim 1, further comprising a wireless unit connected to the control unit and configured to receive information/data of the weather, traffic and/or road conditions at the vehicle from an external unit or a cloud service and wherein the control unit is configured to receive the information/data from the wireless unit and to determine the brake performance level and/or the surrounding threat level also based on said received information/data (see at least abstract, summary, Para 20, 21, 34, 37, 38, 42, 43, 45, 49, fig. 3).

As per claim 9, Salmon teaches a brake system according to claim 1, wherein the control unit is configured to at least assist in apply the brake (see at least abstract, summary, Para 20, 21, 34, 37, 38, 42, 43, 45, 49, fig. 3).

As per claim 10, Salmon teaches a brake system according to claim 1, wherein the driver assistance unit is configured to receive the obtained parameters from the brake performance sensors and/or the obtained parameters from the external condition sensor from the control unit and to determine when and how to assist in applying the brake at least based on said parameters (see at least abstract, summary, Para 20, 21, 34, 37, 38, 42, 43, 45, 49, fig. 3).

As per claim 11, Salmon teaches a brake system according to claim 1, wherein the control unit is configured to heat the brake to a temperature at least above a pre-set temperature (see at least abstract, summary, Para 20, 21, 34, 37, 38, 42, 43, 45, 49, fig. 3).

As per claim 12, Salmon teaches a brake system according to claim 1, wherein the control unit is connected to an accelerator of the vehicle and configured to control the accelerator to accelerate the vehicle to counteract an retardation of the vehicle when the brake is applied to heat the brake (see at least abstract, summary, Para 20, 21, 34, 37, 38, 42, 43, 45, 49, fig. 3).

As per claim 14, Salmon teaches a brake system according to claim 1, wherein the control unit is configured to heat the brake if the brake performance level is degraded a pre-set value over a pre-set time and/or the surrounding threat level is increased a pre-set value over a pre-set time (see at least abstract, summary, Para 20, 21, 34, 37, 38, 42, 43, 45, 49, fig. 3).
As per claims 14-18, the limitations of claims 14-18 are similar to the limitations of claims 1-13, therefore they are rejected based on the same rationale.
Conclusion
Please refer to form 892 for cited references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665